Detailed Office Action

1.	 The following is in response to Applicants remarks and a request for reconsideration (RCE) dated on (12/08/2021), in which a three (3) month Shortened Statutory Period for Response has been set. 

2.	The present application is being examined under the pre-AIA  first to invent provisions.

   Acknowledgements

3.	Examiner would like to thank Atty. J. Park (R.N. 37,904) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1, 3 -7 and 9 -12) remain pending in the application for examination, of which the single independent claim (1) was amended. Claims (2 and 8) were previously cancelled.

3.2.	The Examiner acknowledges the timely filed Terminal disclaimer, received and approved by the office on (03/18/2021), however the still pending Double Patent rejection is intended to hold the rejection in abeyance, until allowable subject matter is identified in the Instant application. The Double Patent rejection is maintained herein.

Claim Interpretation

4.	For the sole purpose of examination, and under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

4.1.	As claims (7 -12) are linked to a different statutory categories (CRM form) construction, the Office recommends to rewrite claim (7) in proper independent form, in accordance with the statutory requirements of the MPEP.

Response to Arguments

5.	Applicant's arguments received on (12/08/2021) have been fully considered but they are not persuasive in view of the new amendments provided, new ground of rejection, and for the following reasons stated below;

5.1.	Examiner considers that PA on record, in details discloses all prev. and newly added feature/limitations that for the most part were very well-known and commonly used in the Art, way before the invention was made/filed.  

5.2.	The undersigned considers that the submitted list of amendments fails to show how the invention distinguishes over the prior art on record. 
	The combination of [Hu/Sugimoto] basically discloses a system and methodology for detecting and tracking object/event motion data, by matching media segments of consecutive frames in a time-frequency domain, employing a set of well-known algorithm techniques [page 336; II-A], wherein the time-frequency analysis is provided via detection and characterization of “periodic motion”, able to track and classify moving objects; [Chap. II and III].
In the same field of endeavor Sugimoto teaches – a codec ecosystem for motion detection and tracking/monitoring objects/events in realtime, as illustrated in Figs. (5- 7), including encoding (502), a MB identifier unit (103), RMO determination unit (104), motion vector determination unit, data storage (403, 608, 701), moving object coordination unit (402), as detailed described in [Sugimoto; 0057 -0095]) 

5.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.4.	Regarding Applicant’s arguments/remarks;

5.4.1.	Applicant argues a failure to disclose ["accumulating the motion vectors for a predetermined first time-period”; page 3]; the Examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the [Hu/Sugimoto] combination in details teaches motion detection, motion data capturing and data accumulation/storage, as described in at least (motion data allocated in a database for evaluation; [Hu; 334-E; 346-G]). Sugimoto similarly teaches –object’s motion detection (104, 604) extracted from the encoded data-frames (502, 602), stored in (403, 608, 701); [Sugimoto; 0061; 0073 -0079; 0083 -0084].)

5.4.2.	Applicant argues a failure to disclose ["wherein the first time-period corresponds to a plurality of image frames of the compressed video”; page 3]; Examiner also disagrees because under the same BRI doctrine at least Hu teaches (e.g. tracking object’s motion data a predefined period of time, matching a sequence of consecutive frames [Hu; Chap. II -III], wherein time-frequency constrains may characterize “periodic motion”, tracking technique and object classification techniques; [HU; 337-C]; wherein tracking motion model for a selected frame-sequence (i.e. plurality of consecutive frames), associated with motion intensity values and temporal differences may be observed and trained in a predetermined time-period; [Chap. II (B) Chap. III].

5.5.	Finally the Office considers Applicant's amendments and arguments not persuasive, as applied rejection on record still read on current claim construction, establishing the "Prima Facie" case of equivalent disclosures, on the basis of a person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such structure/methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183 making a Prima Facie Case of Equivalence]; 
_ See [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure.
_ See [Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 

35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1, 3 -7 and 9 -12) are rejected under 35 U.S.C. 103 as being unpatentable over (A Survey on Visual Surveillance of Object Motion and Behaviors; Hu; et al; (2004); hereafter “Hu”, in view of Sugimoto; et al. (US 2002/0118862; hereafter “Sugimoto”). 

Claim 1. (Currently Amended) Hu discloses the invention substantially as claimed - A syntax-based method of detecting object intrusion in compressed video, the method comprising: (e.g. see plurality of techniques for surveillance/tracking objects in motion and their behaviors (Chap. I -III), employing motion in “environment modeling”, “object classification” and “motion segmentation”, also “extended expect maximization” and “mixed Gaussian classification” algorithms, (emphasis added), as shown in at least Fig. 1, and as detailed described in at least [Chap. II, [336-338].)
parsing bit-stream of compressed video to obtain motion vectors and coding types for a coding unit of the compressed video; (e.g. see data parsing employing spatial/intra and temporal/inter prediction; Fig. 1; [A; Chap, II -III]; [336-338].)
accumulating the motion vectors for a predetermined first time-period for each of image blocks of the compressed video to obtain motion vector accumulation for each of the image blocks; (e.g. see prior and tracking model history wherein motion data is accumulated and processed; Fig. 1; [D; Chap. III; 339];)
wherein the first time-period corresponds to a plurality of image frames of the compressed video; (e.g. motion analysis for a predefined period of time, matching a sequence of consecutive frames [Hu; Chap. II -III], wherein time-frequency constrains may characterize “periodic motion”, tracking and object classification; [HU; 337-C]);
comparing the motion vector accumulation for each of the image blocks to a predetermined first threshold; (e.g. see comparison technique of the same; using plurality of techniques such as construction models, motion models, prediction in search areas, as described in at least Fig. 1; [D; Chap. III; 339];)
marking the image blocks whose motion vector accumulation is higher than the first threshold as region of moving object (hereinafter, 'RMO'); (e.g. time-frequency constrain analysis for period motion characterization disclosed; [Chap. II; 337];)
It is note that Hu; et al. very briefly teaches determine the marked RMO, by combining compressed MBs, in at least (Chaps. II (B) and III (A)) using either spatial/temporal prediction image/block sequences, in form of a “bounding box” or also based on information related to “regions, object or groups”; (Chap. III (A)).
However and in a similar surveillance embodiment, Sugimoto teaches a codec eco-system for moving object detection (Figs. 8 -10) in accordance with the MPEG codec, employing object detection techniques as shown in the flow chart of Fig. 3 and Figs. 4-6; [Summary]. Sugimoto further teaches (e.g. moving object tracking technique, that can accurately detect, buffer and process moving objects, by changing used detection criterion, according to coding mode information (i.e. spatial/intra and/or temporal/inter modes); as described in at least [0009; 0016].)
Sugimoto in details discloses analogous ordered steps for data processing, as illustrated in at least Figs. (5- 7), including encoding (502), a MB identifier unit (103), RMO determination unit (104), motion vector determination unit , data storage (403), moving object coordination unit (402), etc; as also described in [Sugimoto; 0057 -0095]) 
Sugimoto further teaches - setting each of lumps of image blocks of the compressed video which are combined there-between and are marked as RMO as an object (hereinafter, 'RMO-object'); (e.g. see RMO identification and determination based on MB analysis (103) during codec (102), [Sugimoto; 0047-0053])
	
identifying a RMO-object which is persistently present in a sequence of image frames of the compressed video for a predetermined second time-period in a predetermined ROI (region-of-interest) in the compressed video; and (e.g. see [Sugimoto; 0047-0053])
generating object intrusion event when a RMO-object is identified in the compressed video; (e.g. see generation and display of intrusion event, including notification event  flags; [Sugimoto; 0080].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Hu; et al. with the system of Sugimoto; et al. in order to provide (e.g. improved accurate for tracking and detection, without efficiency degradation, ; [Summary; 0067].)

Claim 3. (Previously Presented) Hu/Sugimoto discloses - The method according to claim 1, further comprising: 
identifying image blocks (hereinafter, 'neighboring blocks') around the RMO: (e.g. see analogous in [Sugimoto; 0012-0020]);
comparing motion vectors of the neighboring blocks and a predetermined second threshold; (e.g. see analogous in [Sugimoto; 0012-0020]); 
and 2marking the neighboring blocks whose motion vector is higher than the second threshold as RMO; (e.g. see similar in [Sugimoto; 0012-0020]. The same motivation applies as given to Claim 1 above.)

Claim 4. (Previously Presented) Hu/Sugimoto discloses - The method according to claim 3, further comprising: marking the neighboring blocks whose coding type is Intra Picture as RMO; (e.g. see adjacent MB having Intra-mode parameters; [Sugimoto; 0019]. The same motivation applies as given to Claim 1 above.)  

Claim 5. (Previously Presented) Hu/Sugimoto discloses - The method according to claim 4, further comprising: marking the image blocks which are not marked as RMO yet and are surrounded by RMOs as RMO if the number of the surrounded image blocks is less than a predetermined number; (e.g. see similar in [Sugimoto; 0012-0020]. The same motivation applies as given to Claim 1 above.)

Claim 6. (Previously Presented) Hu/Sugimoto discloses - The method according to claim 1, wherein the image blocks comprise macro blocks and sub blocks; (e.g. see MB partitioning (103), in accordance with the codec standards, Figs. (1, 5 -7); [Sugimoto; 0045]. The same motivation applies as given to Claim 1 above.) 

Claim 7. (Previously Presented) Hu/Sugimoto discloses - A non-transitory computer-readable medium containing program code which executes the syntax-based method of detecting object intrusion in compressed video according to claim 1. (The same rationale and motivation applies as given for the claim (1).) 

Claim 9. (Previously Presented) Hu/Sugimoto discloses - A non-transitory computer-readable medium containing program code which executes the syntax-based method of detecting object intrusion in compressed video according to claim 3. (The same rationale and motivation applies as given for the claims (1 and 3).)

Claim 10. (Previously Presented) Hu/Sugimoto discloses - A non-transitory computer-readable medium containing program code which executes the syntax-based method of detecting object intrusion in compressed video according to claim 4. (The same rationale and motivation applies as given for the claims (1 and 4).)

Claim 11. (Previously Presented) Hu/Sugimoto discloses - A non-transitory computer-readable medium containing program code which executes the syntax-based method of detecting object intrusion in compressed video according to claim 5. (The same rationale and motivation applies as given for the claims (1 and 5).) 


Claim 12. (Previously Presented) Hu/Sugimoto discloses - A non-transitory computer-readable medium containing program code which executes the syntax-based method of detecting object intrusion in compressed video according to claim 6. (The same rationale and motivation applies as given for the claims (1 and 6).)

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 20020118862 A1	Sugimoto, et al.	G08B13/19671; G08B13/19602; G06T7/20; 
US 20050063466 A1	Etoh, et al.		H04N19/56; H04N19/593; H04N19/157; 
US 20060061497 A1	Matsumura; et al.	H04N19/194; H04N19/40;

US 6,108,449 A1		Sekiguchi; et al.	H04N19/112; H04N19/137; H04N19/105;
US 6,600,783 B1		Morita; et al.		H04N19/176; H04N19/149; H04N19/15; 
US 7,050,502 B2		Yasunari; et al.	H04N5/145; H04N19/56; H04N19/51; 
US 10,194,163 B2		Richert; et al.		G06T7/215; H04N19/50; 
US 10,685,542 B2		Trani; et al.		G06N5/047; H04N21/23418; G06N3/0427; 

8.2.       Non Patent Literature:

_ A Survey on Visual Surveillance of Object Motion and Behaviors; Hu; et al; (2004).

                  				      CONCLUSIONS
  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.